Title: From John Adams to Daniel Hitchcock, 24 August 1776
From: Adams, John
To: Hitchcock, Daniel


     
      Sir
      Philadelphia August 24. 1776
     
     Yours of the Twenty Second is before me. You mention, the Delicacy of appointing, an Officer of the Same State over another. And you put the Case of Coll Varnum and yourself. I have been a long Time puzzled to account, for Varnums Standing on the List of Colonells before you, whom I know to be many Years older than that Gentleman, has been represented to me to be. I have heard, this young Gentleman Spoken of in Raptures as a Genius, and from all I have heard I believe his Abilities and Accomplishments to be very good. But his Years are tender in Comparason of yours, and his Education is but equal at best, how happened it then that in Arranging of Collonells, you was placed after him. I am Sure this has made a Puzzle in Some Minds here which will continue. It may possibly prevent either of you from rising so soon, as one of you would have done, if this Obstruction had not been in the Way.
     The Massachusetts Bay, your Native Country, continues to act, the most odd Surprizing and unaccountable Part, respecting Officers. They have a most wonderfull Faculty of finding out Persons for Generals and Colonells of whom no Body ever heard before. Let me beg of you, in Confidence to give me your candid and explicit opinion, of the Massachusetts General and Field Officers, and point out such as have any Education, Erudition, Sentiment, Reflection Address or other Qualification or Accomplishment excepting Honour and Valour for Officers in high Rank. Who and What is General Fellows? Who and What is General Frickett, I think his name is Brickett? Who is Coll. Holman, Cary, Smith? There is a brave Veteran gone as a Coll. to Ticonderoga, who should have my Vote for a General, sooner than an hundred of them. I mean Aaron Willard.
     If there are any officers, young or old, among the Massachusetts Forces who have Genius, Honour, Spirit, Reflection, Science, Literature, and Breeding, do for the Lands sake, and the Armys sake, and the Province sake let me know their Names, Places of Abodes and Characters.
     Your Plan for New modelling the Army may be a good one, for what I know. But I will give you more for a Plan for new modelling Massachusetts officers. I am &c.
     